DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 13-20 in the reply filed on 1/21/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 1-12 are withdrawn from examination.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  The claims are replete with spacing errors, where spaces are missing between two words.  For example, in claim 13, “inone” should be changed to “in one”.  In claim 14, “imageprojector” should be changed to “image projector”.  In claim 15, “projectingthe” should be changed to “projecting the”.  This is not a complete and comprehensive list of errors.  A thorough reading of the claims should be performed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,843,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of ‘415 teach all of the claimed limitations of the instant application, including a method for processing a layer of material .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkinson et al US 2014/0314613.
Per claims 13 and 20, Hopkinson teaches a method for processing a layer of material comprising the steps of providing a layer of material in a platform (Fig. 1), and projecting at least one image from an image projector (laser, [0164]) onto a surface area of the layer of material [0164], [0178], thereby causing a temperature change and sintering the layer [0164], wherein the process is performed on multiple layers, sequentially deposited atop one another (abstract).  
Per claim 15, Hopkinson teaches a plurality (array) of mirrors, each of which may act like a switch to turn into an operative position [0118].
Per claims 16-17, Hopkinson teaches a plurality of light sources, each with a different wavelength, to treat different areas as desired, thereby forming different images or partial images ([0020]-[0024], [0206]).
Per claim 18, Hopkinson teaches pre-heating the material prior to projecting the image (abstract).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Hopkinson et al US 2014/0314613 in view of Zhang US 7088432.
	Per claim 14, Hopkinson teaches providing a digital switch (DMD, which acts as a switch in an on/off position) [0118], modulating the light source with the switch to produce at least one image [0118], and projecting the image at least through one lens onto the surface (see Fig. 1), wherein the image is greyscale [0143].  Hopkinson is silent regarding projecting the image through a lens.  Zhang 

Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985.
Per claims 13 and 20, Zhang teaches a method for processing a layer of material comprising the steps of providing a layer of material in a platform (abstract, Fig. 1), and projecting at least one image from an image projector onto a surface area of the layer of material, thereby curing it (causing a change in physical property) (col. 2, lines 26-38), wherein the process is performed on multiple layers, sequentially deposited atop one another (abstract).  
Zhang is silent regarding the image changing a temperature of the layer.  Zhang does teach that the image source may be a laser (col. 4, lines 5-15).  Lasers would necessarily heat the surface of the layer.  For example, Twelves teaches an additive manufacturing process, wherein lasers are used to heat and morph the surface in an additive manufacturing process (col. 5, lines 5-12).  It would have been obvious to one of ordinary skill in the art to have used lasers as the source in order to heat/cure the layer of Zhang with a reasonable expectation for success and predictable results.
	Per claim 14, Zhang teaches providing a beam source (11), a digital switch (DMD, which acts as a switch in an on/off position) (col. 3, lines 1-44), modulating the light source with the switch to produce at least one image (Fig. 1), and projecting the image at least through one lens onto the surface (see Fig. 1).  
	
s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985, as applied above, in view of El-Siblani et al US 2011/0089610.
	Per claim 15, Zhang teaches the use of a projector (32, Fig. 1), but is silent regarding the use of multiple projectors.  El-Siblani teaches a similar process of additive manufacturing to form a 3-D object, wherein a pattern generator such as DLP [0004] may be used, wherein multiple DLP projectors are provided to form multiple patterns on the surface [0104].  It would have been obvious to one of ordinary skill in the art to have used multiple projectors in the DLP process of Zhang as taught by El-Siblani because El-Siblani shows that using two projectors to form patterns is effective and useful in additive manufacturing.
	Per claims 16-17, El-Siblani teaches using a controller which controls the projectors and patterning apparatus to form the necessary image [0093].  As such, it would have been obvious to one of ordinary skill in the art to have controlled the plurality of projectors to work in conjunction with one another to form the image or pattern, as desired, with a reasonable expectation for success and predictable results.

	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 7088432 with evidence from Twelves et al US 8383985, as applied above, in view of Hopkinson et al US 2014/0314613.
	Per claim 18, Zhang is silent regarding pre-heating the layer.  Hopkinson teaches a similar process of manufacturing a 3-D object using a plurality of 2-D layers which are patterned, wherein the surface is preheated with a heater (see abstract).  It would have been obvious to one of ordinary skill in the art to have pre-heated the layer to be treated in order to reduce stress and yield desired results [0007].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715